COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Adrian Williams v. The State of Texas

Appellate case number:     01-16-00960-CR

Trial court case number: 1475112

Trial court:               263rd District Court of Harris County

         Our review of the above-referenced appeal requires a supplemental clerk’s record
containing the pre-trial sentencing report referenced at the November 16, 2016 sentencing hearing
in the underlying case. Accordingly, we order that the district court clerk and/or the court reporter
file a supplemental clerk’s record containing the pre-trial sentencing report by no later than July
31, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: July 18, 2017